United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SIERRA NEVADA HEALTH CARE CENTER,
Reno, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-344
Issued: June 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 2, 2011 appellant filed a timely appeal from the November 4, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 10 percent impairment of her right lower
extremity, for which she previously received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 5, 2007 appellant, then a 61-year-old nursing assistant, sustained a traumatic
injury in the performance of duty while transferring a patient from a bed.2 OWCP accepted her
claim for sprain of the right lateral collateral knee ligament and for an old bucket handle tear of
the right medial meniscus. Appellant underwent partial medial and lateral meniscectomies. On
October 2, 2008 she received a schedule award for a 10 percent impairment of her right lower
extremity. This was a diagnosis-based estimate for partial medial and lateral meniscectomies
under the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) (A.M.A., Guides).
On February 26, 2010 appellant filed a claim for compensation alleging that on
February 14, 2010 her right knee, which was still sore, swelled up and hurt very bad after she
had to work all over the hospital several days in a row, covering three floors because of a
shortage. OWCP considered this a new injury and created another case file, which it doubled
with the previous case.3 It accepted appellant’s claim, once again, for an old bucket handle tear
of the right medial meniscus. Appellant underwent another partial medial meniscectomy and
chondroplasty of the patella, trochlear, lateral tibial plateau and medial femoral condyle.
After appellant inquired about an additional schedule award, OWCP referred her,
together with the medical record and a statement of accepted facts, to Dr. Aubrey A. Swartz, a
Board-certified orthopedic surgeon, for an impairment evaluation. Dr. Swartz had performed the
impairment examination that led to appellant’s schedule award in 2008. He related her history
and complaints and described his findings on physical examination.
An x-ray of the right knee showed a medial compartment measuring 2.5 millimeters and
a lateral compartment measuring a normal 7 millimeters. Using Table 16-3, page 511 of the
sixth edition of the A.M.A., Guides,4 Dr. Swartz noted that a three millimeter cartilage interval
of the primary knee joint has a default impairment value of seven percent. He considered this an
appropriate default impairment value, as appellant’s 2.5 millimeter cartilage interval was more
reasonably rounded up to three than down to two. Dr. Swartz adjusted the default impairment
value down one percent for functional history, as appellant did not use a walking aid and did not
walk with a limp. He then adjusted the impairment value up one percent for physical
examination, as she did show moderate palpatory findings. As a result, Dr. Swartz determined
that appellant had a seven percent impairment of her right lower extremity due to primary knee
joint arthritis.
OWCP’s medical consultant reviewed Dr. Swartz’s impairment evaluation and found that
the record supported a seven percent impairment based on roentgenographic narrowing of the
right medial compartment.

2

OWCP File No. xxxxxx844.

3

OWCP File No. xxxxxx836 (master file).

4

A.M.A., Guides 511 (6th ed. 2009) (Table 16-3).

2

In a May 23, 2011 decision, OWCP denied an additional schedule award. It explained
that, as appellant had already received a schedule award for a 10 percent impairment of her right
lower extremity, her current 7 percent rating did not entitle her to additional compensation.
On November 4, 2011 OWCP’s hearing representative affirmed the May 23, 2011
decision.
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.5 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the A.M.A., Guides.6
ANALYSIS
Diagnosis-based impairment is the primary method of evaluating the lower extremity.
Impairment is determined first by identifying the relevant diagnosis, then by selecting the class
of the impairment (no objective problem, mild problem, moderate problem, severe problem or
very severe problem approaching total function loss), which will provide a default impairment
rating and finally by adjusting the default rating up or down using appropriate grade modifiers or
nonkey factors, such as functional history, physical examination or clinical studies.7
Table 16-3 of the A.M.A., Guides provides diagnosis-based impairment values for the
knee region. Dr. Swartz, the orthopedic surgeon, evaluated appellant’s impairment and found
that primary knee joint arthritis was the relevant diagnosis. This diagnosis is found on page 511
of the A.M.A., Guides. To determine whether appellant’s arthritis was a mild or moderate
problem, Dr. Swartz noted that x-rays showed a 2.5 millimeter cartilage interval in the medial
compartment. This placed her arthritis squarely on the border of mild and moderate. Exercising
discretion, Dr. Swartz rounded the measurement to three millimeters, which he found more
reasonable. This was consistent with appellant’s functional history, which was indicative of a
problem that was less than mild. Further, the rounding made practical sense because if
appellant’s arthritis should at some point in the future deteriorate the cartilage interval to two
millimeters, indicative of a moderate problem, she may be entitled to an additional schedule
award at that time.
The default impairment value for mild primary knee joint arthritis is seven percent.
Dr. Swartz correctly adjusted this down one percent because her functional history was better
than mild. He then correctly adjusted this up one percent because palpatory findings on physical
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
7

A.M.A., Guides 497. When clinical studies are used to select the class of impairment, the same findings may
not be used again as grade modifiers to adjust the rating. A.M.A., Guides 500.

3

examination were worse than mild; they were moderate.
impairment value was back to seven percent.

After the two adjustments, the

The Board finds that Dr. Swartz correctly applied the standards set forth in the sixth
edition of the A.M.A., Guides to determine appellant’s right lower extremity impairment due to
primary knee joint arthritis. As this impairment is less than the 10 percent impairment for which
appellant has already received a schedule award, she is entitled to no additional compensation.
The Board will therefore affirm OWCP’s November 4, 2011 decision.
The Board notes that OWCP accepted appellant’s February 14, 2010 injury for an old
bucket handle tear of the right medial meniscus, a condition that required a second partial medial
meniscectomy. Appellant had previously undergone partial medial and lateral meniscectomies,
so her most recent surgery left her, as before, with partial medial and lateral meniscectomies.
Neither meniscectomy was total. According to Table 16-3, page 509, the default impairment
value for partial medial and lateral meniscectomies is 10 percent. Because her functional history
and physical examination warranted no net adjustment, appellant’s impairment rating based on
the accepted meniscal injuries remains 10 percent, the same rating she received in her October 2,
2008 schedule award based on the previous edition of the A.M.A., Guides. Dr. Swartz did not
use meniscal injury to rate her current impairment, as he considered her arthritis to be the more
relevant diagnosis. The Board wanted appellant to understand that even if she were rated on her
accepted meniscal injuries, as she was in her first evaluation, the result would have been the
same. The medical evidence does not support more than a 10 percent impairment of her right
lower extremity. For that reason, appellant is not entitled to additional compensation.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a 10 percent impairment of her right
lower extremity. Appellant is not entitled to additional schedule award compensation at this
time.

4

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

